Citation Nr: 0618672	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-00 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features, claimed as mental condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from May 5, 1975 
to July 31, 1975, with U.S. Army National Guard service from 
January 1974 to May 1974.  

This claim comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In May 1977, the RO denied entitlement to service connection 
for anxiety on the basis that the service records were 
negative for treatment of anxiety.  The veteran now claims 
entitlement to service connection for major depression with 
psychotic features.  The medical evidence reflects that he 
has been diagnosed with major depression with psychotic 
features.  The diagnosis of this disability forms the basis 
of a new claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (concluding that a claim based on a diagnosis of a 
new mental disorder is a new claim).

The veteran requested a decision review officer (DRO) hearing 
in March 2003, which was held in July 2003.  The transcript 
is associated with the file.  He further requested a Board 
video hearing in January 2004, which was held in May 2006.  
The transcript is associated with the file.


FINDINGS OF FACT

1. For VA purposes, the veteran served on active duty for a 
period less than 90 days.
  
2.  The veteran has been diagnosed with major depression with 
psychotic features.

3.  Service medical records are negative for complaints, 
treatment, or diagnosis of major depression with psychotic 
features.

4.  The veteran was first noted with depression in December 
1975.  The next treatment for depression was in February 
2002.


CONCLUSION OF LAW

The criteria for service connection for major depression with 
psychotic features are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1137.   Essentially, "service 
connection" may be proven by evidence, establishing that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty military service, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service (direct service connection) or 
through application of statutory presumptions (presumptive 
service connection), 38 C.F.R. §§ 3.303(a), 3.304.

Certain chronic diseases may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from active military service, and the veteran must 
have served on active duty for 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307 (a)(1), 3.309. 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

The veteran claims that his current problem with major 
depression with psychotic features, in which he hears voices, 
was incurred in service.

Service medical records are negative for complaints, 
treatment, or diagnosis for major depression with psychotic 
features.  Service personnel records reflect the veteran 
received a general discharge under honorable conditions for 
unsuitability (apathy and defective attitude).  Prior to 
discharge, a July 1975 mental status examination reflected no 
psychiatric problems or diagnosis.  Psychiatric records from 
a VA Hospital Day Program for the period December 1975 to 
February 1977 reflected the veteran was treated for 
depression and other psychiatric problems.

Post-service, the only medical evidence of psychiatric 
treatment is VA progress notes from February 2002 to November 
2002, in which the veteran was diagnosed with depression in 
February 2002 and an October 2002 progress note reflected a 
diagnosis of major depression with psychotic features.

Presumptive or direct service connection is not warranted.  
one of the criteria to establish presumptive service 
connection (a disability manifesting to a compensable degree 
within one year of service) is that a veteran must have 
served on active duty for 90 days or more.  38 C.F.R. 
§ 3.307(a)(1).  However, the veteran did not serve on active 
duty for 90 days or more, instead, he served 86 days (from 
May 5, 1975 to July 31, 1975).   Since he does not meet the 
90 days or more active service requirement, he is not 
entitled to the benefit of presumptive service connection.  

Regarding direct service connection, although the veteran 
asserts that he suffered from depression and heard voices 
while on active duty, the evidence reflects that he had no 
psychiatric complaints, treatment, or diagnosis while on 
active duty.  Furthermore, the veteran was treated in 
December 1975 for depression and the next time he was treated 
for this illness was over 25 years later in February 2002.  
As such, since there was no record of major depression with 
psychotic features while in service, and it was over 25 years 
between treatments for depression, continuity of symptoms for 
service connection is not established.

The preponderance of the evidence is against service 
connection compensation for major depression with psychotic 
features, and the claim must be denied.

II.  Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

While the veteran did not receive appropriate notice prior to 
the initial denial of his claim in December 2002, VA advised 
the veteran of all the elements required by Pelegrini II in a 
September 2003 letter, and subsequently readjudicated the 
claim in a December 2003 statement of the case.

Proper notice should also include information regarding (a) 
the evidence necessary to establish a disability rating, 
including the degree of disability and (b), the effective 
date for any disability evaluation awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In an April 2006 letter, 
VA advised the veteran of (a) and (b).  Any defect as to 
timing is harmless error because as concluded above, the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records are in the 
case file, as are his relevant VA treatment records.  There 
are no indications that relevant records exist that have not 
been obtained.  A VA examination is not necessary regarding 
this claim, as the evidence does not indicate that his major 
depression with psychotic features is related to service.  38 
U.S.C.A. § 5103A(d).  VA has satisfied its duties to notify 
and assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

Entitlement to service connection for major depression with 
psychotic features is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


